Case 19-19281-MBK   Doc 29    Filed 06/18/19 Entered 06/18/19 11:22:50   Desc Main
                              Document     Page 1 of 3



      MORTON & CRAIG LLC
      John R. Morton, Jr., Esq.
      110 Marter Ave.
      Suite 301
      Moorestown, NJ 08057
      Telephone: 856-866-0100
      Attorney for: Santander Consumer USA Inc.


                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY

                                         )
      In re:                             )   Case No. 19-19281(MBK)
                                         )
      CLIFTON LEE VAUGHN                 )   Chapter 13
                                         )
      MARYA CHRISTINE VAUGHN             )   Hearing Date: 7-9-19
                                         )
                                         )   OBJECTION TO CONFIRMATION
                                         )

        Santander Consumer USA Inc., a secured creditor of the

        Debtor, objects to the Debtor’s plan for the following

        reasons:

          a. 910 CLAIM; INTEREST RATE TOO LOW:            Santander holds a

               first purchase money security interest encumbering a

               2013 TOYOTA COROLLA purchased by the debtor on 7-6-17,

               less than 910 days prior to filing.          The net loan

               balance on the loan encumbering the vehicle at filing

               was $10,653.91.      Prime rate of interest is now 5.5%.

               The plan should be amended to pay Santander $10,653.91

               with interest at 6.5%.        The trustee should compute

               interest.     If interest was pre-computed, the trustee

               would pay Santander $12,507.36 over 60 months.




                                             Page 1
Case 19-19281-MBK    Doc 29   Filed 06/18/19 Entered 06/18/19 11:22:50   Desc Main
                              Document     Page 2 of 3



          b. Adequate protection payments:            The plan violates Code

             sections 361, 1325 and 1326.            It does not pay adequate

             protection payments.         Santander requests that the

             trustee pay it adequate protection payments in equal

             monthly payments each month of $106 per month beginning

             in June of 2019, (being 1% of the vehicle value).

             Santander requests that these payments be given super

             priority administrative expense status and paid ahead of

             attorney fees, and should continue over the life of the

             plan.

          c. Proof of insurance: The vehicle must be insured with

             comprehensive and collision insurance coverage and

             liability coverage in accordance with the requirements

             contained in the contract.          Santander must be listed as

             loss payee or additional insured. The Debtors must

             provide Santander with proof that the vehicle is insured

             in accordance with §1326(a)(4) and this portion of the

             objection to confirmation should be considered a demand

             that the Debtors provide proof of insurance.




                                            Page 2
Case 19-19281-MBK   Doc 29   Filed 06/18/19 Entered 06/18/19 11:22:50   Desc Main
                             Document     Page 3 of 3



          d. Santander must retain its lien on the vehicle following

             confirmation, until it is paid in full through the plan,

             the debtors complete the plan and receive a discharge.

          e. The order of payments must be modified to provide for

             the priority of adequate protection payments to

             Santander.




                                     /s/ John R. Morton, Jr.

                                     _______________________
                                     John R. Morton, Jr., attorney for
                                     Santander Consumer USA Inc.

         Date: 6-18-19




                                           Page 3
